Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be                           FILED
                                                               Dec 26 2012, 9:38 am
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,                            CLERK
 collateral estoppel, or the law of the case.                       of the supreme court,
                                                                    court of appeals and
                                                                           tax court




ATTORNEY FOR APPELLANT:                              ATTORNEYS FOR APPELLEE:

MICHAEL FRISCHKORN                                   GREGORY F. ZOELLER
Frischkorn Law LLC                                   Attorney General of Indiana
Fortville, Indiana
                                                     JOSEPH Y. HO
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana



                                IN THE
                      COURT OF APPEALS OF INDIANA

JEFFREY ADAMS,                                       )
                                                     )
       Appellant-Defendant,                          )
                                                     )
                vs.                                  )       No. 48A02-1205-CR-385
                                                     )
STATE OF INDIANA,                                    )
                                                     )
       Appellee-Plaintiff.                           )


                      APPEAL FROM THE MADISON CIRCUIT COURT
                           The Honorable Dennis Carroll, Judge
                              Cause No. 48C03-0605-FB-255


                                         December 26, 2012

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
       Jeffrey Adams appeals the revocation of his probation and the execution of the

remainder of his suspended sentence. He presents the following restated issue for review:

Did the trial court abuse its discretion in determining that Adams had resisted law

enforcement and, thus, violated a condition of his probation?

       We affirm.

       On March 5, 2007, Adams pleaded guilty to armed robbery and burglary, both as class

B felonies. Thereafter, he was sentenced to concurrent twelve-year terms of imprisonment,

with six of those years suspended to probation.

       On July 19, 2011, the State filed a notice of violation of probation, which was

subsequently amended on two occasions. In sum, the State alleged that Adams violated

probation by: (1) committing a new criminal offense – resisting law enforcement – on July 9,

2011; (2) failing to pay probation fees; (3) possessing a hand grenade and a pistol on October

15, 2011; and (4) failing to behave well in society by taking a substantial step toward the

possession of marijuana on October 15, 2011.

       At the evidentiary hearing on April 23, 2012, Adams admitted violations 2 through 4

above but denied the first allegation regarding resisting law enforcement. With regard to this

allegation, the State presented evidence that on the evening of July 9, 2011, officers and

emergency personnel responded to an accident involving an overturned vehicle in a school

playground. Paramedics informed the responding officers that the possible driver had fled

the scene running northbound. Two officers, in full uniform and driving marked police

vehicles with activated emergency lights, encountered Adams about two blocks away in an


                                              2
alley. Adams fit the description given at the scene. Both officers commanded Adams to

stop, yelling “police stop.” Transcript at 11. Adams did not stop and ran for about a block

as the officers chased after him. When an officer caught up to him, Adams finally stopped.

Although he went to the ground as directed, Adams cursed at the officers and refused to keep

his hands out to his sides, instead placing a cigarette in his mouth. When one of the officers

removed the cigarette from Adams’s mouth, Adams cursed and began to get up off the

ground in an aggressive manner. He was then tased.

       At the conclusion of the probation hearing, the trial court determined that the State

had established by a preponderance of the evidence that Adams resisted law enforcement.

Specifically, the court noted that Adams continued to run from the officers after the officers

identified themselves as police and ordered him to stop.

       Upon revoking Adams’s probation, the trial court explained:

       [T]here’s a new criminal offense, serious criminal offense. Weapons charges
       out of Marion County and then also the evidence today of resisting law
       enforcement. And so one of the worst things you can do while you’re on
       probation is commit a new crime. Especially when you’ve been convicted of
       an armed robbery and to then be found in possession of another not only hand
       gun but a hand grenade. So, I don’t think it’s any surprise as to you as to
       what’s going to happen. If you’re going to commit new crimes while you’re
       on probation you might as well go back and finish up the original sentence. It
       shows disrespect to the community and to the Court that’s supervising you and
       so six (6) years of the previously suspended sentence is ordered executed to the
       Department of Corrections.

Id. at 24. Adams now appeals, challenging the sufficiency of the evidence with respect to the

resisting law enforcement violation.

       Probation is a matter of grace and is a conditional liberty that is a favor, not a right.


                                               3
See Jenkins v. State, 956 N.E.2d 146 (Ind. Ct. App. 2011), trans. denied. The trial court

determines the conditions of probation and may revoke probation if the probationer violates a

condition of probation. See Kincaid v. State, 736 N.E.2d 1257 (Ind. Ct. App. 2000). A trial

court’s order regarding revocation of probation is reviewed for an abuse of discretion.

Jenkins v. State, 956 N.E.2d 146. We neither reweigh the evidence nor judge the credibility

of witnesses, and we look only to the evidence most favorable to the judgment. Id. Further,

because a probation hearing is civil in nature, the State need prove a violation only by a

preponderance of the evidence. Id.

       With respect to the challenged violation, the State presented evidence that Adams

continued to run after two officers identified themselves and ordered him to stop. He lead

officers on a one-block chase and stopped only when one of the officers was about to catch

up with him. This evidence establishes by a preponderance of the evidence that Adams

committed resisting law enforcement. See Ind. Code Ann. § 35-44.1-3-1(a)(3) (West,

Westlaw current through 2012 2nd Regular Session). The trial court did not err in this regard.

       Moreover, the revocation of Adams’s probation is amply supported by his other

violations, most notably possession of a grenade and a handgun. Adams was found in

possession of these weapons, as well as marijuana, when stopped in a vehicle in Marion

County three months after the notice of violation had been filed for resisting law enforcement

in Madison County. This weapon violation alone supports the revocation of probation. See

Jenkins v. State, 956 N.E.2d at 149 (“violation of a single condition of probation is sufficient

to revoke probation”), trans. denied.


                                               4
     Judgment affirmed.

NAJAM, J., and BRADFORD, J., concur.




                                       5